Suit on appeal bond given by defendant Kennedy as principal and defendant Swenson as one of his sureties in a suit by the plaintiff, Charles Meierhoffer, against said defendant Kennedy in Jackson County Circuit Court, wherein judgment was rendered against defendant Kennedy for $6836.70, and by him appealed to the Kansas City Court of Appeals, where the judgment of the circuit court was affirmed. Said bond was in the sum of $14,000, and in the form prescribed by the statute.
The answer was (a) general denial; (b) that the petition in the case appealed from in which the bond was given did not state a cause of action; (c) that said petition alleged an indebtedness of $6800.46, due plaintiff from said defendant Kennedy, and the judgment in said cause was for $6836.70, without any allegation in the petition to support a judgment for that sum or any sum; *Page 265 
(d) that before execution was issued on said judgment, said Kennedy was garnished as the debtor of said plaintiff in an attachment suit brought in the District Court of Wyandotte County, Kansas, against plaintiff Meierhoffer, by one Harry Hansell, in which suit said Hansell demanded from said Meierhoffer $65,000, and which garnishment was pending when this suit was instituted and tried; that a motion of said Kennedy to quash execution under the plaintiff's judgment in said cause in Jackson County, Missouri, was pending and undetermined before this suit was instituted. That said District Court of Wyandotte County, Kansas, had jurisdiction, under Section 1, Article 3, of the Constitution of Kansas, of said suit of Hansell v. Meierhoffer, and defendant invokes the protection of Section 1 of Article 4 of the Constitution of the United States providing that full faith and credit must be accorded to the public acts, records, and judicial proceedings of every other State, and the protection of Section 2 of Article 4 of the Constitution of the United States providing that the citizens of every State shall be entitled to all the privileges and immunities of citizens of the several states; also the protection of the Fourteenth Amendment to the Federal Constitution. That said attachment suit in Kansas was authorized by Sections 7121, 7123, 7134 of the General Statutes of said State.
Reply was a general denial.
At the trial, plaintiff offered in evidence the judgment in the case in the Circuit Court of Jackson County, of Meierhoffer v. Walter J. Kennedy, dated April 4, 1919, for $6836.70, and the mandate of the Kansas City Court of Appeals affirming said judgment on June 26, 1920, and the opinion of said court attached thereto. It was admitted that on application to the Supreme Court for a writ of certiorari in said cause said writ was denied. The appeal bond sued on was then put in evidence. It is in the statutory form and duly executed by defendants and approved by the court, and for the amount stated in the petition. Also evidence that no part of the judgment had ever been paid. Plaintiff here rested. *Page 266 
Defendants offered the petition in said cause of Meierhoffer v. Kennedy in the Circuit Court of Jackson County, and an exemplified copy of the record and proceedings in the District Court of Wyandotte County, Kansas, in said attachment and garnishment proceedings of Harry Hansell v. Charles Meierhoffer. They showed the suit was commenced and garnishment issued August 27, 1920. No service on defendant in said cause, but garnishment served on Kennedy in said Wyandotte County on date it was issued. These records were all admitted subject to objection. There was no answer filed to the garnishment in Kansas, because the filing of such answer was enjoined by the Circuit Court of Jackson County, from which an appeal was taken and was pending in the Supreme Court of Missouri at the time the case was tried. Defendants then offered and read in evidence, subject to objection, the provisions of the constitution and statutes of Kansas, as pleaded and set forth in their answer, and the case of Sutton v. Heinzle, 84 Kan. 756. Also the motion to quash execution and stay proceedings in the case of Meierhoffer v. Kennedy in the Circuit Court of Jackson County, and the order of said court overruling said motion, and the motion for new trial thereon filed by said Kennedy, which was undisposed of when this case was tried. The grounds of said motion to quash were substantially the same — setting up the garnishment proceedings in Kansas and other matters pleaded — as in the answer in this case. It was admitted that when the attachment suit in Kansas was commenced this suit on the appeal bond had not been instituted, but the record shows that said judgment had been rendered against defendant Kennedy by the Circuit Court of Jackson County, Missouri, and affirmed by the Court of Appeals before the attachment suit in Kansas was commenced. In rebuttal, plaintiff offered evidence showing that he, at all times, at and after said attachment suit in Kansas was instituted, was a resident of Jackson County, Missouri, and that his cause of action against Kennedy, on which said judgment was rendered, *Page 267 
accrued in said Jackson County. That he was served with notice of the Kansas garnishment in said Jackson County by the sheriff thereof, but knew of its pendency at that time and before he brought his said injunction suit and restrained the filing of an answer to said garnishment. Jury was waived and the cause was tried by the court sitting as a jury. No instructions were asked or given. The court found the issues and rendered judgment for plaintiff as prayed. After their motion for new trial was overruled, defendants appealed to this court.
I. The judgment and opinion of the Kansas City Court of Appeals affirming the judgment of the Jackson County Circuit Court in said cause of Meierhoffer v. Kennedy, is reported in  204 Mo. App. 351, and 223 S.W. 624. It sets out the substance ofJudgment:   the petition in said cause, as shown by the record inCollateral  this case, and that said petition was founded upon aAttack.     claim by plaintiff that the defendant owed him the sum therein prayed for, $6836.70, upon an agreement to divide the proceeds of the sale of a sand business owned by plaintiff, said Kennedy, and Swenson. In general, it was a suit for money for breach of contract. The point was made in said appellate court — and it was one of the errors assigned by the appellant Kennedy — that the petition in said cause did not state facts sufficient to constitute a cause of action. The court considered, and in its opinion denied, that contention, and affirmed said cause. We refused a writ of certiorari to said court on appellant's application therefor. It is not contended that said Court of Appeals did not have jurisdiction of the general subject-matter, or class of cases to which said cause belonged, but that it had no jurisdiction of that particular case because the petition therein did not state a cause of action. The answer to this argument is two-fold: First, the Kansas City Court of Appeals had jurisdiction of said appeal, and it had authority and jurisdiction to decide, and it was its duty *Page 268 
to expressly decide when the point was raised, whether or not the petition in said cause stated facts sufficient to constitute a cause of action. It expressly decided that contention against the appellant. No appeal was, or, under the law or Constitution of the State, could be taken from the judgment of affirmance of said appellant court. Its judgment was final. It cannot be attacked collaterally as attempted by the defendants in this case. Second: We have recently had occasion to investigate and rule on the question whether the mere failure of a petition to state facts sufficient to constitute a cause of action in the particular case, when the court has jurisdiction of the general subject-matter and class of cases to which the particular case belongs, rendered the judgment of a court of general jurisdiction void, and we held that such failure did not go to the jurisdiction of the court, but was simply matter of error, and if the judgment was wrong, it was not void or subject to collateral attack. That a court having general jurisdiction of the subject-matter and the parties, as in this case, has as much power to decide wrong as to decide right, and its decision cannot be again brought in question in a collateral action. If this were not so it would be impossible for there ever to be an end to any legal controversy and the very purpose for which courts are established would be subverted. [Sidwell v. Kaster, 289 Mo. l.c. 187, and cases cited.] Notwithstanding the able argument and brief of learned counsel for appellants we must adhere to the conclusion there announced, and we do not consider it as in any way conflicting with the many cases cited by the diligence of counsel. We must, therefore, rule this point against the appellants.
II. As to the defense that defendant Kennedy, after the judgment in the case of Meierhoffer v. Kennedy was rendered against him in the Circuit Court of Jackson County and affirmed by the Court of Appeals, was garnished in a suitForeign       against the plaintiff Meierhoffer by one Hansell inGarnishment.  the District Court of Wyandotte County, Kansas, we must *Page 269 
deny that defense also. We decided in the case of Tourville v. Wabash Ry. Co., 148 Mo. 614, l.c. 624, that after a final judgment was rendered in an action in this State, neither the original debt which was merged in the judgment nor the judgment itself considered as a debt, was subject to garnishment in proceedings instituted in another State. Our opinion in that case was reviewed on writ of error by the Supreme Court of the United States and our judgment was affirmed. [Wabash Railroad Co. v. Tourville, 179 U.S. 322.] On page 327, the United States Supreme Court said: "The Supreme Court, however, did hold that the judgment was foreign to Illinois, and therefore not subject to garnishment there. In this the court is sustained by the weight of authority." In that case, too, the protection of the full faith and credit provision of the Federal Constitution was invoked but denied. The same rule has been declared by the Supreme Court of Kansas (Sutton v. Heinzle, 84 Kan. 756), and such is the law by the great weight of authority. [20 Cyc. 1010; 14 Am.  Eng. Ency. Law, 777; Drake on Attachment, sec. 625.]
III. Nor does the fact, if it is a fact, that the judgment in the case of Meierhoffer v. Kennedy was for $36.70 more than the petition sued for as contended by appellants, render the judgment void, and subject to collateral attack. That was aExcessive  matter of error not affecting the jurisdiction of theJudgment.  court over the case, which defendant Kennedy should have called to the attention of the circuit court which rendered the judgment, or to the appellate court, which, on his appeal, affirmed it. While it is true the principal sued for was $6800, the petition alleged demand and failure to pay when due and prayed judgment for $6836.70, the amount of the judgment rendered, and also for interest and costs. The $36.70 complained of would more than be accounted for with the interest claimed. Whether it was properly or improperly allowed is not shown by the record, and in no event would its allowance *Page 270 
make the judgment void or subject to collateral attack. [Harter v. Petty, 266 Mo. 305.]
IV. Respondent asks us to impose a penalty of ten per cent damages upon appellants under the statute for vexatious appeal. But that would be to penalize defendant Swenson, who is a mere surety for defendant Kennedy and who was not a partyVexatious  the maze of litigation shown in the record. SuretiesAppeal.    are favorites of the law and should not be lightly penalized for defending or appealing suits against them. We rule this point against respondent.
Finding no error in the record, the judgment below should be affirmed. It is so ordered. Lindsay, C., concurs.